MEMORANDUM **
Clifford Lee Bair, a California state prisoner, appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo a district court’s decision to deny a § 2254 petition, Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1126 (9th Cir.2006), and we affirm.
Bair contends that the California Board of Prison Terms’ (the “Board”) decision to deem him unsuitable for parole violated his due process rights. We conclude that the Board’s decision was supported by some evidence in the record. See id. at 1128-29. Accordingly, the state court’s decision was neither contrary to, nor based on an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.